<head>

<title>USCA1 Opinion</title>



	<style type="text/css" media="screen, projection, print">



		<!--

		@import url(/css/dflt_styles.css);

		-->

	</style>

</head>

<body>

<p align=center>

</p><br>

<pre>      [NOT FOR PUBLICATION - NOT TO BE USED AS PRECEDENT] <br>                 United States Court of Appeals <br>                     For the First Circuit <br> <br> <br> <br> <br> <br>No. 98-1806 <br> <br>                     PHRYNE ARROYO-SANTIAGO, <br> <br>                      Plaintiff, Appellant, <br> <br>                                v. <br> <br>                    JOSE A. GARCIA-VICARIO and <br>                   HONORABLE FELIPE PEREZ-CRUZ, <br> <br>                      Defendants, Appellees. <br> <br> <br> <br>           APPEAL FROM THE UNITED STATES DISTRICT COURT <br>                 FOR THE DISTRICT OF PUERTO RICO <br> <br>         [Hon. Daniel R. Domnguez, U.S. District Judge] <br> <br> <br> <br>                              Before <br> <br>                      Stahl, Circuit Judge, <br>                 Bownes, Senior Circuit Judge, <br>                   and Lipez, Circuit Judge. <br>                                 <br>                                 <br>                                 <br>                                 <br>          Benicio Snchez Rivera on brief for appellant. <br>          Carlos Lugo Fiol, Solicitor General, Edda Serrano <br>Blasini, Deputy Solicitor General, and Irene S. Soroeta-Kodesh, <br>Assistant Solicitor General, Department of Justice, on brief for <br>appellee Honorable Felipe Prez-Cruz. <br> <br> <br> <br> <br> <br>July 28, 1999 <br> <br> <br> <br>                                

  Per Curiam.  On July 30, 1997, Phryne Arroyo-Santiago <br>brought suit in the district court for the District of Puerto Rico <br>against her ex-husband, Jos Garca-Vicario, and the Puerto Rico <br>Superior Court Judge who presided over their divorce proceedings, <br>the Honorable Felipe Prez-Cruz.  Charging violations of 42 U.S.C. <br> 1983 & 1985, Arroyo-Santiago alleged that as a result of Judge <br>Prez-Cruz's personal relationship with her then-husband, Judge <br>Prez-Cruz treated her unfairly during their 1984 divorce <br>proceedings.  She further alleged that "[h]er civil rights were <br>trampled and obliterated" when the financial support that she had <br>been receiving from Garca-Vicario was reduced and eventually <br>eliminated in 1996 by another judge who might have been influenced <br>by Judge Prez-Cruz.  Finally, Arroyo-Santiago complained that a <br>hearing to divide the dissolved marriage's community property, <br>allegedly scheduled for August 7, 1997, was going "to take away <br>whatever ruminants [sic] of property are left . . . and award them <br>to [her ex-husband] Garca-Vicario." <br>  The district court dismissed Arroyo-Santiago's complaint <br>by order of May 29, 1998.  Applying Puerto Rico's one-year statute <br>of limitations for tort actions, the district court concluded that <br>the complaint was time barred.  The district court also held in the <br>alternative that: (i) there was no allegation of state action on <br>the part of Garca-Vicario and (ii) Judge Prez-Cruz was entitled <br>to judicial immunity.  This appeal followed, and we now affirm. <br>                               I. <br>  Given our review of the court's dismissal of the <br>complaint, we rely on the complaint for a statement of the facts <br>relevant to this appeal.  See Correa-Martinez v. Arrillaga- <br>Belendez, 903 F.2d 49, 51 (1st Cir. 1990) ("In reviewing a Rule <br>12(b)(6) dismissal, we take the well-pleaded facts as they appear <br>in the complaint, indulging every reasonable inference in <br>plaintiff's favor.").  On October 18, 1984, Garca-Vicario filed an <br>action in the Puerto Rico Superior Court alleging "cruel treatment" <br>and seeking a divorce from Arroyo-Santiago.  On November 5, 1984, <br>Arroyo-Santiago, "having failed to obtain legal <br>representation . . . filed a motion requesting an extension of 30 <br>days to answer the complaint, specifying that she had 'legitimate <br>defenses' to the allegations" contained in the divorce pleadings.  <br>Judge Prez-Cruz "denied the request [for an extension of time], <br>stating no reason for the denial."  Default was entered on November <br>15, 1984.   "Trial" was nonetheless scheduled for December 18, 1984 <br>at 8:30 AM, even though "[a]ccording to the Rules of the Courts of <br>Puerto Rico, proceedings start at 9 AM."  The divorce was <br>allegedly granted that morning in her absence. <br>  "From this date on, 18 December, 1984, Mrs. Arroyo[- <br>Santiago] has had an uphill bat[t]le with little chance of success, <br>to clearly overturned [sic] this hideous situation . . . ."  <br>Another judge, "without ever setting or holding a hearing," reduced <br>her alimony.  Yet another judge subsequently concluded that Arroyo- <br>Santiago was ineligible for alimony and that any financial support <br>provided by her husband would be "chargeable to the amount she <br>would receive as part of the [c]ommunity property's final <br>disposition."  "Lastly," Arroyo-Santiago alleges, "in 1996, the <br>amount of monies she was receiving was rescinded and eliminated."  <br>Finally, the complaint predicts that "[t]he stage is set to take <br>away whatever ruminants [sic] of property are left" at a hearing to <br>dispose of the community property which was scheduled for August 7, <br>1997. <br>  In the complaint's penultimate paragraph, Arroyo-Santiago <br>states her claims: <br>      Both defendants have engaged in a <br>  common design or mutually implied <br>  understanding to deprive plaintiff of her <br>  fight [sic] to the due process and equal <br>  protection of [l]aw. <br>      Mrs. Arroyo has been denied assistance <br>  of counsel. <br>      Acting in excess of his jurisdictional <br>  powers, the judge denied Plaintiff an <br>  opportunity to retain counsel before rendering <br>  a decision on the case. <br>      Plaintiff was denied a fair [t]rial and <br>  found to be the "guilty party". <br>      There was nothing "judicial" in <br>  summarily entering default judgment against <br>  her and the holding of the [t]rial out of the <br>  regular hours as set by the Courts. <br>    <br>On the basis of these alleged infirmities, Arroyo-Santiago <br>requested that "a permanent injunction be issued against the <br>defendants forbidding them to take any further action of any kind <br>in any Court of law or agency against Mrs. Arroyo and to cease and <br>desist trying to hold hearings of any kind in any case until this <br>Honorable Court orders otherwise and [j]udgement should be issued <br>against defendants in the amounts requested."  Arroyo-Santiago  <br>requested damages of $2,500,000.00 against Garca-Vicario and "an <br>amount to be determined by the jury against Judge Felipe [Prez- <br>Cruz]."  The court granted the motions of defendants requesting <br>dismissal, thereby prompting this appeal. <br>                               II. <br>  A district court's dismissal of a claim pursuant to Rule <br>12(b)(6) is reviewed de novo.  See Vartanian v. Monsanto Co., 14 <br>F.3d 697, 700 (1st Cir. 1994).  Because we operate "under the same <br>constraints that bind the district court . . . we may affirm a <br>dismissal for failure to state a claim only if it clearly appears, <br>according to the facts alleged, that the plaintiff cannot recover <br>on any viable theory."  Correa-Martinez, 903 F.2d at 52.  In <br>reviewing whether dismissal was warranted, we accept as true all <br>factual allegations within the complaint and indulge all reasonable <br>inferences in the plaintiff's favor.  See Brown v. Hot, Sexy & <br>Safer Prods., Inc., 68 F.3d 525, 530 (1st Cir. 1995).  In making <br>this legal determination, however, we are not limited to the <br>reasoning articulated by the district court but may affirm on the <br>basis of "any independently sufficient grounds."  Id. <br>  When evaluating the timeliness of a claim under 42 U.S.C. <br> 1983, courts "should borrow the state statute of limitations for <br>personal injury actions."  Owens v. Okure, 488 U.S. 235, 236 <br>(1989).  In cases arising in Puerto Rico, we have repeatedly <br>applied Puerto Rico's one-year statute of limitations pertaining to <br>tort actions, P.R. Laws Ann. tit. 31,  5298.  See Ramirez Morales <br>v. Rosa Viera, 815 F.2d 2, 3 (1st Cir. 1987); Altair Corp. v. <br>Pesquera de Busquets, 769 F.2d 30, 31 (1st Cir. 1985).  The one- <br>year statute of limitations "begins running one day after the date <br>of accrual, which is the date plaintiff knew or had reason to know <br>of the injury."  Benitez-Pons v. Commonwealth of Puerto Rico, 136 <br>F.3d 54, 59 (1st Cir. 1998). <br>  Arroyo-Santiago's claims, save one discussed separately <br>below, accrued in excess of one year prior to the filing of her <br>complaint on July 30, 1997.  In the underlying divorce case, <br>judgment was entered in December 1984, more than twelve years prior <br>to the filing of Arroyo-Santiago's complaint.  With regard to the <br>financial support proceedings, while it is unclear from the <br>complaint exactly when the alimony was eliminated by judicial <br>decision, Arroyo-Santiago's complaint tells us all that we need to <br>know.  The complaint avers that as a result of orders of the Puerto <br>Rico courts, Arroyo-Santiago had received no alimony "for more than <br>12 months" at the time the complaint was filed, thus placing the <br>complaint, by its own terms, outside the one-year statute of <br>limitations.  <br>  Arroyo-Santiago argues that these claims are saved from <br>operation of the statute of limitations by her allegation that a <br>"conspiracy," of which these alleged events were a part, was <br>continuing at the time of her complaint.  In support of this <br>contention, Arroyo-Santiago cites to our decision in Velazquez v. <br>Chardon, 736 F.2d 831 (1st Cir. 1984).  Velazquez does indeed stand <br>for the proposition that if a complaint alleges an ongoing series <br>of violations, "then the limitations period begins anew with each <br>violation."  Id. at 833 (quoting Perez v. Laredo Junior College, <br>706 F.2d 731, 733-34 (5th Cir. 1983)(footnotes omitted)).  However, <br>Velazquez also stated that because each discrete violation is <br>subject to a new application of the statute of limitations, "those <br>violations preceding the filing of the complaint by the full <br>limitations period are foreclosed."  Id.  Therefore, all claims <br>which accrued more than one year before the filing of the complaint <br>on July 30, 1997 are time-barred.  Assuming, dubitante, that <br>Arroyo-Santiago ever had an actionable federal claim, any such <br>claim was extinguished one year after the alleged injurious events.  <br>  One claim in the complaint is not susceptible to <br>dismissal on statute of limitations grounds.  Arroyo-Santiago <br>alleged that a hearing to divide the dissolved marriage's community <br>property was scheduled for August 7, 1997.  Arroyo-Santiago asked <br>the district court to enjoin that hearing from taking place, <br>ostensibly because Judge Prez-Cruz, while not presiding over the <br>community property proceedings, "maybe" had used his influence with <br>another judge of the Superior Court of Puerto Rico to Arroyo- <br>Santiago's prejudice.  Although this claim was not time-barred, <br>because of the date of the community property hearing (August 7, <br>1997), the complaint fails to state a claim which is cognizable <br>under federal law. <br>  The only accusation against either defendant even <br>arguably applicable to the August 7, 1997 hearing states: "Upon <br>information and belief Judge Prez-Cruz exercised undue influence <br>upon all personnel and maybe the other judges of the Superior Court <br>of Ponce with the sole purpose of obtaining many rulings on behalf <br>of Jos Garca-Vicario."  Such speculation falls far short of even <br>a minimally adequate claim: "Pleading conspiracy under sections <br>1983 & 1985(3) requires at least minimum factual support of the <br>existence of a conspiracy."  Francis-Sobel v. Univ. of Maine, 597 <br>F.2d 15, 17 (1st Cir. 1979); see also Slotnick v. Garfinkle, 632 <br>F.2d 163, 166 (1st Cir. 1980) (affirming dismissal because <br>complaint "neither elaborates nor substantiates its bald claims <br>that certain defendants 'conspired' with one another").  <br>  Even though we give plaintiffs the benefit of the doubt <br>in reviewing a complaint's sufficiency, "we need not credit bald <br>assertions, periphrastic circumlocutions, unsubstantiated <br>conclusions, or outright vituperation."  Correa-Martinez, 903 F.2d <br>at 52.  Federal Rule of Civil Procedure 8(a)(2), establishing the <br>requirements for an adequate complaint, "does not entitle a <br>plaintiff to rest on 'subjective characterizations' or conclusory <br>descriptions of 'a general scenario which could be dominated by <br>unpleaded facts.'"  Id. at 52-53 (quoting Dewey v. Univ. of New <br>Hampshire, 694 F.2d 1, 3 (1st Cir. 1982)).  Even under the modern <br>"notice pleading" regime, a plaintiff is "required to set forth <br>factual allegations, either direct or inferential, respecting each <br>material element necessary to sustain recovery under some <br>actionable legal theory."  Romero-Barcelo v. Hernandez-Agosto, 75 <br>F.3d 23, 28 n.2 (1st Cir. 1996) (quoting Gooley v. Mobil Oil Corp., <br>851 F.2d 513, 515 (1st Cir. 1988)). <br>  Because Arroyo-Santiago's complaint about the hearing on <br>August 7, 1997, fails to provide a minimally sufficient factual <br>predicate to support the defendants' liability, the complaint fails <br>to state a claim as a matter of law.  <br>  Affirmed.</pre>

</body>

</html>